                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

  In Re:
  JAMES OLIVETTE EZELL,                                  Case No. 16-4389-JCO
     Debtor.

  ____________________________


                        MEMORANDUM OPINION AND ORDER

        The Court has before it two matters, Debtor’s Objection to Claim of Ocwen Loan

 Servicing, LLC Servicer for Wells Fargo Bank, National Association as Trustee for

 Structured Asset Securities Corporation Mortgage Loan Trust 2007-OSI (hereinafter

 “Ocwen”), (Doc. 54), and Ocwen’s Amended Objection to Confirmation. (Doc. 88).

 These Objections have been fully briefed by the parties (see Docs. 14, 48, 119, 136, 174,

 177, 184).

        On December 6, 2018, Debtor filed a complaint in the United States District

 Court of New Jersey alleging the same facts and requesting the same theories for relief as

 raised herein, all of which are grounded in the application and interpretation of New

 Jersey law regarding mortgages. On June 5, 2019, the undersigned entered an Order

 requiring the parties to appear on June 26, 2019 and show cause why this Court should

 not abstain under 11 U.S.C. § 305 from the determination of this question of New Jersey

 state law to allow the United States District Court for New Jersey to resolve this issue.

        The case was called for hearing; on behalf of the Debtor was attorney James

 Patterson. For Ocwen was attorney Shaun Ramey. After an extensive review of the




Case 16-04389      Doc 220     Filed 06/27/19 Entered 06/27/19 16:45:14            Desc Main
                                Document     Page 1 of 3
 record in its entirety, 1 and having heard from counsel for the parties neither of whom

 objected to abstention, this Court concludes that judicial economy and comity between

 courts warrants abstention as to these pending matters involving New Jersey law.

                                              Application

        Despite its broad jurisdictional powers, Congress did not intend for bankruptcy

 courts to become courts of general jurisdiction where any matter is heard as long as

 debtor is somehow involved. Section 305 of the Bankruptcy Code grants significant

 discretion to the bankruptcy courts to decline to exercise jurisdiction over a case filed

 under Title 11, even when jurisdiction is otherwise appropriate. In re Efron, 535 B.R.

 505 (Bankr. D.P.R. 2014), aff'd, 529 B.R. 396 (B.A.P. 1st Cir. 2015). Though abstention

 is an extraordinary remedy, it is appropriate where the interests of all the parties are best

 served by dismissal or suspension. 11 U.S.C. § 305(a)(1). Abstention may be raised on

 the Court’s own motion, and a court must determine whether abstention is in the best

 interests of the parties. See In re ELRS Loss Mitigation, 224 B.R. 104, 107–08 (Bankr.

 E.D.Mo. 1998). The statute does not define “best interests of the creditors and the

 debtor,” but courts that have applied § 305 have relied on four factors in applying the

 “best interests” test. These factors are applied on a case by case basis: (1) whether there

 is a pending state law proceeding, (2) whether another forum is better suited to decide the

 case, (3) whether the case is a two party dispute, and (4) whether resolution of the case

 involves interpretation of state law. Efron at 510-11.




 1
   The record as it relates to Ocwen’s Proof of Claim (Claim 6-1) and Ocwen’s Objection
 to Confirmation (Doc. 88) well exceeds 1,000 pages.

                                             2
Case 16-04389      Doc 220      Filed 06/27/19 Entered 06/27/19 16:45:14             Desc Main
                                 Document      Page 2 of 3
        Applying these factors to the present case, this Court concludes that abstention is

 appropriate. The Debtor filed a lawsuit in the District Court of New Jersey on December

 6, 2018, raising the same facts and requests for relief as raised in his objection to claim in

 this bankruptcy case. The determination of these issues hinge exclusively on New Jersey

 mortgage law, and this Court finds that the District of New Jersey is the most appropriate

 forum to resolve this dispute. Though the case in the District of New Jersey was stayed

 due to the instant bankruptcy case, the parties may still proceed with that case, as the

 undersigned grants relief from the stay for that case to move forward.

        Therefore, having considered the record before it and having heard from the

 parties, and there being no objections raised by any party, this Court hereby ABSTAINS

 from the determination of issues raised in the pending matters. The stay is hereby lifted

 for the parties to proceed before the District Court of New Jersey.

        Dated: June 27, 2019




                                             3
Case 16-04389      Doc 220      Filed 06/27/19 Entered 06/27/19 16:45:14             Desc Main
                                 Document      Page 3 of 3
